department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division date date release number release date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated june 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you are not operated exclusively for charitable purposes within the meaning of code sec_501 because your primary activity is providing rates that are competitive with other constitutes a trade_or_business regularly on within the meaning of sec_513 of the code and your clinic does not otherwise further your charitable purpose of preventing clinics in the area the operation of your clinic to the general_public at contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations eaay taxpayer identification identification_number number form tax_year s ended person to contact 1d number employee id contact numbers telephone fax manager's name id number employee id manager's contact number response due_date certified mail-return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ifwe don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified inthe heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how fo appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely for maria hooke director eo examinations enclosures report of examination form_6018 publication publication catalog number 34809f letter rev schedule number or exhibit form 886-a explanations of items date name of taxpayer tax identification_number fast four digits 20xx year period ended issues does revenue code code sec_501 due to their substantial nonexempt commercial purposes which privately benefit their founders continue to qualify for tax exemption under internal is exempt from federal_income_tax under sec_501 of the code entitled to rely on irs letter issued on june 20xx which determined that they were facts organization background was formed as a nonprofit corporation in the state of on december 20xx the articles of incorporation state that and purposes within the meaning of code sec_501 corporation shall have full power and authority will operate for public charitable educational and scientific uses in furtherance of such purposes the a b c d e to fund facilitate and develop conduct and operate activities and programs that prevent cruelty to and promote health and welfare to equine athletes primarily through the early identification of stress fractures and the conduct of emergency and disaster relief services at regional athletic_facilities to provide experiential education and training to veterinarians veterinarian students other equine health care workers horsemen and members of the general_public pertaining to the correct diagnosis and appropriate treatment of injuries to equine athletes to conduct scientific research in the field of equine exercise physiology and in particular stress fractures of performance horses and disseminate the findings of such research among members of the general_public the equine veterinarian community and other medical researchers and in particular those researchers at for the purposes aforesaid to acquire maintain and operate lands buildings libraries laboratories research equipment and related facilities to make gifts grants and contributions for any charitable religious scientific literary or educational purpose within the meaning of sec_501 of the internal_revenue_code and in particular to for the benefit of the upon dissolution assets are to be distributed for exempt purposes described in code sec_501 or to federal state_or_local_government none of the corporation’s assets or net_earnings will inure in whole or part to the benefit of any private individual except in furtherance of charitable religious educational scientific or literary purposes filed form_1023 application_for recognition of exemption under code sec_501 on september 20xx form_1023 stated that the health and welfare of equines primarily through the early identification of stress fractures and the purposes were to prevent cruelty to and promote catalog number 20810w form 886-a rev www irs gov paget schedule number or exhibit form 886-a date explanations of items name of taxpayer tax identification_number last four digits 20xx year period ended conduct of emergency and disaster relief services at a race track facility located in to accomplish their purposes stated that they would conduct the following activities e e e e operate a facility with a nuclear bone scanner and magnetic resonance imaging mri machine capable of diagnosing normally latent injuries through nuclear scintigraphy provide veterinarians veterinarian students other equine health workers horsemen and members of the general_public with experiential education both at the facility and through regarding correct diagnosis and appropriate treatment of equine injuries make gifts grants and contributions to physiology and stress fractures of performance horses conduct scientific research in the area of equine physiology and stress fractures in performance horses and to disseminate their findings to to promote further medical_research into equine and the general_public the form_1023 stated that revenues would be derived from fees and donations according to fees were to be set well below fair_market_value with the intention of covering the costs associated any situations where costs exceeded with the services provided as well as an annual grant made to revenues from services provided were to be covered by donations further charge reduced diagnostic and clinic fees to owners of horses that participated in their scientific studies and that two of research projects would be funded through grants and donations volunteers including members of to be conducted in the state of board would solicit donations and host fundraising events activities were by their board_of directors and paid staff stated that they would listed the following officers on form president vice president secretary treasurer director the only officer that shared the same address as the organization was signed on january 20xx by and the bylaws were projected that more than half of their income in their first two years of operations would be derived from public contributions and approximately x of gross revenues would be distributed to the catalog number 20810w page2 www is gov form_886 -a rev schedule number or exhibit explanations of items form 886-a date name of taxpayer tax identification_number fast four digits year period ended 20xx following budget was submitted with their form revenue gifts grants contributions fees for services total revenue 20xx 20xx 20xx s xx m n s e n xx x s w xx x expenses grants to scanning machine computer insurance office supplies health set-up fee animal stalls drugs radiology fee feed bedding regular waste disposal hazardous waste disposal general manager technician stall cleaner feeder business and occupation tax total expenses n u n n n u n y n v u n w u y n w n n y n y n m n y n u i n y dollar_figure o k o o k k m m m x x n y n n n u n y n n n n w n u n n n y n w u n y n y n w u k r k e k k o k o o r o k o k k k k m x n w n y w u n y n y u n u n y r v u w u n r y r w v y n y u n v u n o n u n w k k k k k k k k k o k k k k k x dollar_figure x dollar_figure x during the and charitable programs application process submitted the following information regarding their educational educational activities programs in 20xx one program was provided to the and will conduct at least x educational with the purpose of informing the association members about and the potential benefits of advanced diagnostic imaging techniques for the welfare of horses another program was provided to the the purpose of this program was to update the veterinary community about the results of ongoing research with a procedure used to treat lameness in performance horses scientific research will conduct research regarding anew anti-inflammatory treatment for osteoarthritis in horses stress and fractures in performance horses using nuclear scintigraphy mri evaluation of horses with catalog number 20810w form 886-a rev www irs gov page3 schedule number or exhibit form 886-a date explanations of items name of taxpayer tax identification_number last four digits year period ended 20xx clinical signs of navicular disease osteochondral allografting for horses with joint defects the purpose of the the research was to be conducted at research was to evaluate the efficacy of the anti-inflammatory treatment in performance horses funding for the and stress fracture research was projected to come from fees for services owners of horses participating in the research studies were to pay reduced diagnostic and clinic fees with regard to the mri evaluation and osteochondral allografting research those projects were set to be funded through donations and grants board was to approve all scientific research projects and research results were to and shared with the general_public research was to be conducted at be owned by the animal hospital facilities at and pincite lease of facilities and purchase of equipment _ t he facilities leased by and equipment to be purchased by were to allow the organization to conduct research to provide low-cost diagnostic services to equines and to present educational programs to veterinarians and the general_public was issued a favorable letter of determination of tax exempt status under code sec_501 on june 20xx reported activities mission as reported on their 20xx form_990 included the following the prevention of cruelty to horses promote the health and welfare of horses primarily through early detection of stress fractures the advancement of education to the veterinary medical community and the general_public the advancement of veterinary science through research and financial support provided to the involvement of the clinic in stem cell research and interleukin therapy as well as education outreach establish an emergency preparedness plan to be implemented at the 20xx form_990 listed as president and on signed form_990 as president of form_990 as a director since 20xx and every year since 20xx as directors has been listed reported that they operated a non-veterinary hospital out-patient surgical center and lameness examination referral service in furtherance of their charitable purpose of promoting the health and welfare of horses they provided the only local x-ray equipment for radiological reads of horse injuries which provided access to the treatment of horses in the local area to avoid long distance transfer to cross state facilities catalog number 20810w form 886-a rev www irs gov page4 schedule number or exhibit form 886-a date explanations of items name of taxpayer tax identification_number last four digits year period ended 20xx sole source of revenue in 20xx was dollar_figurexxx xxx in program service revenues derived from fees charged to horse owners for lameness exams surgery anesthesia use of the surgical facility ultrasound and x-rays fees were determined by evaluating the usual and customary fees in the geographic market for these same services dollar_figurexx xxx was reported as compensation paid to their officers and in addition dollar_figurexx xxx was reported as fees paid to non-employees incurred dollar_figurexx xxx in expenses for medical_supplies dollar_figurexx xxx in expenses for facility rental dollar_figurex xxx in other expenses dollar_figurex xxx in legal fees malpractice insurance and depreciation and dollar_figurex xxx in equipment rental expenses other expenses were composed of the following merchant chargeback accounting fees state business operations tax banking fees licensing fees other total miscellaneous expenses xxxx xxxx xxxx xxxx xx xx xxx assets consisted of dollar_figurexx xxx in cash and depreciable assets prefabricated barn and anesthesia equipment with an adjusted_basis of dollar_figurex xxx had no liabilities 20xx form_990 schedule o stated the following form_990 part vi section b line s paid a fee as an independent_contractor for anesthetizing a horse is paid a fee for performing surgery and a that is undergoing surgery separate fee when called for for lameness exams the horse owner is charged a fee by the charity for the surgery and anesthesia services as well as the use of the surgical facility they are also charged a small fee for ultra sounds and x-rays fees for the above services were determined by evaluating the usual and customary fees in the geographic market for these same services activities for the year of examination primary activity was to provide veterinary services to the general_public for a fee services in 20xx were provided x-x days per month and included stem cell therapy lameness treatments and surgeries on performance horses xx x of the horses treated by race horses in 20xx approximately xxx horses were treated by scientific research studies x x in 20xx were performance horses and x were and only x of them were involved in also had an emergency relief plan in place for to house horses in the case of a natural disaster they allowed veterinary students volunteers horse owners and others to come and observe their surgical procedures and they co-sponsored an equine anatomy clinic with catalog number 20810w form 886-a rev www irs gov page schedule number or exhibit rom 886-a date explanations of items name of taxpayer tax identification_number last four digits 20xx year period ended until december 20xx officers and in december 20xx and changed their positions on the board secretary of state as were listed by the to that of governor’ which is the equivalent of a director under state law as of 20xx and removed themselves as governors paid the following related entities for their services in 20xx and in addition they leased space and equipment from was incorporated in 19xx and is a private equine veterinary clinic co-owned and operated by the corporation shares the same post office box as that of issued form 1099-misc to anesthesiologist has no website each year since 20xx to report payments made to for his services as veterinary was incorporated in 20xx and is a private equine veterinary clinic owned and operated by issued form 1099-misc to to report payments made to for his services as veterinary surgeon states that facilities contact number is listed on the number is registered to which provides lameness evaluations and treatment methods at two state of the art has a website in website as xxx xxx- xxxx according to reverse look-up this phone and in is a for-profit entity that subleases space and equipment to at the located at the facility is owned by dba workers is one of xx members of this organization and one of serves as the director of clinics for is one of three doctors that has a permanent office at was originally recognized as a tax-exempt_entity under code sec_501 but it later dissolved and is currently a for-profit cooperative organization that manages the hospital facility at pays equipment the lower rate of dollar_figurexxx is charged when dollar_figurexxx per day for rent and dollar_figurexxx-dollar_figurexxx per surgery performed to sublease their facility and performs services on race horses facility according to in 20xx veterinary surgeries were performed by anesthesiologist during the surgeries in addition to technicians an office worker and a scheduler for their services in 20xx the clinic operated days every other week from a m until the final surgery was completed approximately xx x of the horses treated by referrals came from other veterinarians served as the veterinary officers the clinic paid three veterinary leased the following equipment to were referrals from according to the bulk of and equipment radiograph ultrasound lease rate charged per use dollar_figurexx dollar_figurexx has never had a sliding scale fee schedule for their clients based on their ability to pay their fees are set to cover costs but not to make a profit according to periodically due to rising costs and unexpected expenses to ensure that they operated on a cost-basis they had to re-evaluate their fees periodically raised their fees and consolidated their expenses beginning in 20xx dissolving the non-profit corporation and setting up a for-profit limited_liability corporation considered board catalog number 20810w form 886-a rev www irs gov page6 schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number last four digits year period ended date meeting minutes from 20xx reference profit vs nonprofit status and the need to find out competitor's prices and raise representative experiencing cash_flow problems as a result he advised them to consolidate expenses and raise fees such that they are similar to those charged by a for-profit entity located in fees during the initial interview conducted march 20xx indicated that no donations had been received since 20xx and 20xx was during the audit conducted december 20xx for veterinary services the invoices included dollar_figurexx radiograph fees and dollar_figurexxx through a google search agent obtained copies of 20xx invoices issued by 20xx fee schedule and copies of their 20xx invoices included the same fees for ultrasound fees radiograph and ultrasound services copies of the 20xx invoices issued by to exhibit a in an effort to obtain additional information with regard to usual and customary fees charged for veterinary services in the area the agent contacted two local clinics in the pricing lameness treatments for her horse she did not disclose who she was or any other identifying information during the calls the results of these calls are outlined below copies of these documents are attached as area and indicated that she was were presented to to veterinary facility fees charged for veterinary medical procedures in 20xx ultrasound fee dollar_figure dollar_figure fees charged for veterinary medical procedures by local clinics in 20xx lameness exam fee dollar_figure xxx xx dollar_figure radiographs fee dollar_figure xx xx xx xx dollar_figure stem cell therapy dollar_figure veterinary facility xxx xx xxx xx unknown unknown x xxx xx dollar_figure stem cell therapy ultrasound fee dollar_figure ultrasound fees vary depending on the location on the area scanned dollar_figurexx for first radiography and dollar_figurexx for each additional radiograph radiographs fee dollar_figure xx xx lameness exam fee xxx xx xxx xx dollar_figurexxx -gxxx x xxx xx unknown xx xxx dollar_figure dollar_figure 20xx bank statements reconciled to the return any variances were deemed de_minimis payments to officers and related for-profit entities are outlined below payee dollar_figurexx xxx purpose payments to officer for services performed as a veterinary anesthesiologist rental of equipment payments to officer for services performed as a veterinary surgeon rental of equipment and surgical space amount dollar_figurexxx xxx dollar_figurex xxx dollar_figurexx xxx tax law catalog number 20810w page www irs gov form 886-a rev schedule number or exhibit form 886-a date explanations of items name of taxpayer tax identification_number fast four digits year period ended 20xx sec_501 of the code provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster certain national or international amateur sports competition or for the prevention of cruelty to children or animais no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_502 of the code provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for-profit shall not be exempt from taxation under code sec_501 on the grounds that all of its profits are payable to one or more organizations exempt under sec_501 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 which includes sec_501 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the charitable educational or other purpose or function constituting the basis for its exemption under sec_501 of the code sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 if cruelty to children or animals it is organized and operated exclusively for the prevention of sec_1 c -1 d ii of the regulations states that to be charitable an organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefit restriction is not limited to benefits provided to insiders rather the restriction applies to benefits provided to any individual whether or not the individual is in a position to contro or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions it is income from a trade_or_business such trade_or_business is regularly carried on by the catalog number 20810w page8 wwww irs gov form 886-a rev schedule number or exhibit form 886-a explanations of items date name of taxpayer tax identification_number last four digits year period ended 20xx sec_1_513-1 of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of code sections the regulation further provides that the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services is not derived from the conduct of a related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved a number of activities are classified as charitable because they are beneficial to the community see iv a scott the law of trust sec_374 3ed restatement second of trust sec_374 among such activities are those described under the general heading relief of animals the american law is summarized as follows a_trust to prevent or alleviate the suffering of animals is charitable thus a_trust for the prevention of cruelty to animals a_trust to establish a home for animals is charitable or a_trust for the prevention or cure or treatment of diseases or of injuries to animals is charitable revrul_72_369 1972_2_cb_245 provides that an organization formed to provide managerial and consulting services to unrelated sec_501 organizations does not qualify for tax exemption under sec_501 the organization entered into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for-profit the fact that the services in this case were provided at cost and solely to exempt_organizations was not sufficient to characterize them as charitable revrul_73_127 1973_1_cb_221 states that a nonprofit organization that operates a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training to the unemployed does not qualify for exemption from income_tax catalog number 20810w www irs gov pageq form 886-a rev schedule number or exhibit form 886-a explanations of items date name of taxpayer tax identification_number last four digits year period ended revrul_73_587 1973_2_cb_129 states that a nonprofit organization formed to prevent the overbreeding of cats and dogs by providing funds to pet owners who wish to have their pets spayed or neutered but cannot afford the cost of such operations qualifies for exemption under sec_501 of the code 20xx 326_us_279 held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code in living faith inc v commissioner t c m aff'd 950_f2d_365 7th cir the court_of_appeals upheld a tax_court decision cch t c memo that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code the court found substantial evidence to support a conclusion that the organization’s activities furthered a substantial business_purpose including a the organization’s operations were presumptively commercial b the organization competed directly with other restaurants and food stores c the organization used profit-making prices formulas common in the retail food industry d the organization engaged in a substantial amount of advertising e the organization's hours of operation were competitive with other commercial enterprises and f the organization lacked plans to solicit in 70_tc_352 the court held that the organization did not qualify for tax exemption under sec_501 of the code in this case the b s w group inc was formed for the purpose of providing consulting services primarily in the area of health housing vocational skills and cooperative management consulting services were provided at or close to cost however fees were sufficiently high to enable b s w to retain at least a nominal administrative fee the internal_revenue_service denied exemption to the organization under sec_501 because the organization did not meet the operational_test of sec_1 c - c of the regulations since it was primarily engaged in an activity which is characteristic of a trade_or_business the court agreed with the service’s adverse_ruling noting that b s w ’s activity constitutes the conduct of by commercial ventures organized for-profit a consulting business of the sort which is ordinarily carried on the consulting clients were tax-exempt organizations t c several for-profit est organizations exerted in est of hawaii_v commissioner significant indirect control_over est of hawaii a nonprofit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for- profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court’s conclusion that est of hawaii did not qualify as an organization described in sec_501 of the code in partners in charity inc v commissioner t c the court held that the organization was not described in sec_501 of the code because their down-payment assistance program was not operated for a charitable purpose and they were engaged in substantial commercial activities that did not further an exempt_purpose in arriving at their decision the court considered the following when an organization engages in substantial fee-for-service or other business activities the regulations under sec_501 provide two overlapping standards to consider whether the organization was organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513’ c f_r sec_1_501_c_3_-1 and whether the activity form 886-a rev catalog number 20810w www irs gov page10 schedute number or exhibit form 886-a date explanations of items tax identification_number last four digits year period ended name of taxpayer 20xx fails to further the organization’s exempt_purpose c f_r sec_1 c -1 c to either of those is yes then the organization is not operated exclusively for an exempt_purpose pic fails under both standards if the answer we are to consider all the circumstances in determining whether pic is operated for the primary purpose of carrying on an unrelated_trade_or_business or whether pic’s fee-generating activity furthered a charitable purpose important factors indicating a nonexempt commercial purpose include the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits ultimately the court concluded that partners in charity inc ’s pic primary purpose was to broker as many transactions as possible and thus to generate significant net profits regardless of whether the transactions achieved a charitable end accordingly they were unable to conclude the pic was operated for charitable purposes within the meaning of code sec_501 government’s position tax exemption under code sec_501 should be revoked because activities regularly carried on which privately benefit entities code based on the presumption that they would prevent cruelty to animals and advance education they proposed to accomplish these purposes by providing experiential education conducting scientific research in the public interest making charitable_contributions to was originally granted tax exemption under sec_501 of the is conducting commercial and their related for-profit providing a disaster relief program for and participating in research studies with excess costs covered by donations and providing veterinary services at cost with reduced rates for those failed to operate in the charitable manner proposed rather than preventing cruelty to animals and educating the public they are providing lameness treatments to horses on a fee for service basis which privately benefits their founders providing veterinary services to the general_public on a cost_basis is not substantially related to the prevention of cruelty to animals and does not serve a charitable purpose within the meaning of sec_501 of the code in the year under audit less than x of the horses that treated participated in clinical research studies no charitable_contributions were made to conducted very limited educational programs primary activity was operating a veterinary - and clinic for the treatment of lameness in performance horses veterinary services and operated in direct competition with other equine clinics in the area which provided similar services on a for-profit basis as a result under sec_501 of the code does not continue to qualify for tax exemption was funded entirely through fees for activities are evident in the schedule o to the 20xx form_990 which the commercial nature of stated that revenues were derived from surgery and lameness examinations on horses and that the fees for these services were set by evaluating the usual and customary fees in the geographic market for these same services the competitive nature of fees was confirmed by their representative in the initial interview their 20xx board meeting minutes the agent’s own analysis of commercial fees for similar services in the area and copies of radiographs on horses finally rates to clients who cannot afford to pay fee in a manner which is indistinguishable from other for-profit entities in the area based on the aforementioned facts has stated that they do not offer their services for free or at reduced is operated for the primary purpose of providing veterinary services for horses simply provided their services to the general_public for a 20xx invoices that show the same charges for ultrasound and catalog number 20810w form 886-a rev www irs gov page form 886-a explanations of items name of taxpayer date tax identification_number last four digits 20xx year period ended on a fee for service basis which constitutes the operation of a trade_or_business for-profit within the is not tax meaning of code sec_502 and sec_1_513-1 of the regulations exempt under code sec_501 because they lack the donative element necessary to classify their activities as charitable ultimately schedule number or exhibit operations privately benefit their founders further profit corporations that they have ownership interests in 20xx been the only veterinarians that have provided veterinary services on a consistent basis to the organization website and instructs potential clients to contact him to schedule an appointment by contacting advertises that he performs services at the shares the same address as have effectively controlled private corporation and and and since incorporating in board_of directors and they have facility located in and the for- the phone number listed on website to contact is registered to indicated in the interview conducted march 20xx that and are paid through their private practices and that they charge the same standard fee as that of their related for-profit entities with regard to veterinarians that practice at three doctors that have a permanent office at president of this for-profit entity though he states that he was not an officer in 20xx clinics also provides vet tech services to is one of facility founding members he is one of xx equine on a full-time or part-time basis and he is one of owns equipment and leases space from is currently serving as vice director of the equipment and facility space is then subleased to on a per surgery fee for service basis dollar_figurexxx per day for rent and dollar_figurexxx-xxx for each surgery performed owners of race horses pay the reduced fee of dollar_figurexxx in 20xx including selected expenses no documentation was submitted to explain how and the related for-profit entities that they have ownership interests in payments to the founders and their related for-profit entities totaled xx of and did not indicate that they conducted a competitive bidding process or other objective means of selecting these particular individuals nor their related for-profit entities to provide services to for all intents and purposes diverted to in the factors that indicate acts as a shell organization through which charitable assets are and the x related for-profit entities that they have ownership interests - shell status are as follows e e e thin_capitalization per balance_sheet through related_party transactions assets are diverted to three for-profit entities minimal corporate assets only assets listed on the balance_sheet are dollar_figurexx xxx in cash and a prefabricated barn and anesthesia equipment with a book_value of dollar_figurex xxx leases the majority of its equipment from and the the use of the same office or business location all operate out of the same facility as and pursuant to sec_1_501_c_3_-1 sec_1_501_c_3_-1 and sec_1_513-1 of the regulations tax exemption under sec_501 should be revoked because they serve the private interests of catalog number 20810w www irs gov page12 form 886-a rev schedule number or exhibit form 886-a explanations of items date name of taxpayer tax identification_number last four digits year period ended 20xx their founders rather than the public interests of the community and they are operating a trade_or_business ordinarily carried on for-profit the conduct of which is not substantially related to the performance of exempt functions like the organization described in revrul_72_369 services on a regular basis to the public at cost the fact that the services are provided at cost is not sufficient to characterize them as charitable as a result code because they lack the donative element necessary to establish their activities as charitable primary activity is providing commercial is not described in sec_501 of the is similar to the organization described in revrul_73_127 because they also provide commercial services for a fee to the community the fact that they allow for observation of their veterinary services by outside individuals and groups they have established a relief plan for and x of the horses treated in 20xx participated in clinical trials for stem cell treatments does not change the commercial nature of activities is dissimilar to the organization described in revrul_73_587 which provided funds to low-income pet owners to cover the costs to have their pets spayed or neutered unlike the organization described in the ruling works on a fee for service basis to provide treatments for lameness in horses exclusively to clients with the ability to pay clients such that their services would be provided at a free or reduced cost they operate in direct competition with other for-profit equine clinics in their area animals within the meaning of sec_501 does not take into account the financial means of their potential is not preventing cruelty to as a result does not meet the requirements of sec_1_501_c_3_-1 of the regulations because more than an insubstantial amount of their activities are in furtherance of non-exempt purposes they are similar to the organization described in better business bureau of washington d c inc v united_states because they operate for the substantial commercial purpose of providing veterinary services for a fee to the general_public this substantial non-exempt purpose destroys number or importance of their truly exempt purposes claim for exemption regardless of the primary purpose is the conduct of an ordinary commercial enterprise similar to b s w group inc which is in competition with other for-profit equine clinics in their area fees and does not provide discounted rates based on an individual's ability to pay fees are set high enough to recoup all projected costs and to retain a small profit their veterinary services resemble a trade_or_business that is ordinarily carried on by commercial ventures organized for-profit exemption under sec_501 is precluded is funded entirely through as a result tax is similar to living faith inc because they are operating as a business regularly carried on which is in direct competition with other equine clinics in the area like living faith inc lacks charitable_contributions and is unable to distinguish itself from for-profit equine clinics that provide similar services in order for private benefit to be present it is not required that related for-profit entities be unreasonable or exceed fair_market_value 71_tc_1067 thetax court stated payments for goods or services to in est of hawaii v commissioner nor can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by catalog number 20810w page13 www irs gov form 886-a rev schedule number or exhibit form 886-a explanations of items date tax identification_number last four digits year period ended name of taxpayer 20xx petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner like est of hawaii inc no longer qualifies for tax exemption under code sec_501 because and their related for-profit entities and benefitted substantially from their operations similar to partners in charity inc v commissioner t c c of the code should be revoked because they are engaged in substantial commercial activities that do not further an exempt_purpose like partners in charity inc an equine clinic which constitutes an unrelated_trade_or_business defined in sec_513 of the code the clinic does not further the organization’s exempt_purpose of preventing cruelty to animals within the meaning of sec_501 of the code as a result status under code sec_501 no longer continues to qualify for tax exempt primary activity is to operate tax exemption under section effective date of stated on form_1023 that they intended to fund sec_12 of revproc_2017_5 states that the revocation or modification of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented in an application_for recognition of exemption revocation will be retroactive to january 20xx because they operated in a manner martially different from that originally represented on form_1023 facilitate develop conduct and operate activities and programs that prevent cruelty to and promote the health and welfare of equines primarily through the early identification of stress fractures and the conduct of emergency disaster relief services at form_1023 proposes that they will distribute approximately x of gross revenues to provided on form_1023 projected substantial donations in their first year of operations however not received gifts grants or donations since 20xx 20xx form_990 states that horse owners are charged a fee for surgery anesthesia services and use of the surgical facility fees were determined by evaluating the usual and customary fees in the geographic market for these same services confirmed that they do not offer a sliding scale fee schedule based on the horse owner’s ability to pay rather their fees are set to cover costs and are lower than what they believe other for-profit clinics in the area are charging for similar services finally in the year under audit limited educational activities were conducted no charitable_contributions were distributed to set their fees at cost with excess costs covered by donations conduct scientific research and conduct educational activities the budget and only x x of the horses treated by has has participated in scientific research studies conclusion is not operated exclusively for charitable purposes within the meaning of code sec_501 because their primary activity is providing veterinary services to the general_public at rates that are competitive with other equine clinics in the area the operation of or business regularly carried on within the meaning of sec_513 of the code and the clinic does not commercial otherwise further and activities privately benefit the meaning of sec_1_501_c_3_-1 of the regulations at the time of initial form_1023 application it is possible that there were only a handful of equine clinics providing the veterinary services that they proposed to provide however there are now numerous clinics in the area that provide the same types of treatments for horses on a for-profit basis operates in direct competition with these clinics which results in an unfair advantage to charitable purpose of preventing cruelty to animals founders and their related for-profit entities their founders and their related for-profit entities equine clinic constitutes a trade within catalog number 20810w page14 www irs gov form 886-a rev schedule number or exhibit form 886-a explanations of items name of taxpayer date tax identification_number last four digits 20xx year period ended and based on the aforementioned facts tax exemption under code sec_501 should be revoked effective january 20xx catalog number 20810w www irs gov page15 form 886-a rev
